Citation Nr: 1244276	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-32 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from September 1985 to October 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

In July 2011, the Board received new evidence from the appellant.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2012).  In a written statement dated in July 2011, the appellant waived RO consideration of the new evidence.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.

The issues of entitlement to service connection for left ear hearing loss and entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has right ear hearing loss that is related to service.  


CONCLUSION OF LAW

Right ear hearing loss was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for entitlement to service connection for right ear hearing loss.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in June 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a January 2010 medical examination to obtain an opinion as to whether any hearing loss found in the examination was the result of service.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate in regard to the appellant's claim for right ear hearing loss.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as hearing loss, as an organic disease of the nervous system, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

III.  Analysis

The appellant contends that he has bilateral hearing loss as a result of in-service exposure to hazardous noise.  For the reasons that follow, the Board concludes that service connection for right ear hearing loss is not warranted.

The appellant was evaluated in a VA audiological examination in January 2010.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
40
30

Speech audiometry revealed speech recognition ability of 96 percent.  The VA examiner diagnosed the appellant with mild sensorineural hearing loss bilaterally.  Pursuant to the standard set forth in 38 C.F.R. § 3.385, the record establishes that the appellant has a current right ear hearing loss disability for VA purposes.  Therefore, the Board finds that the first element of a service connection claim, that of a current disability, has been met.

In evaluating the second element of service connection, that of in-service incurrence, 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a) provide that due consideration shall be given to the places, types, and circumstances of a veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  The appellant asserts that his hearing loss was caused by his exposure to loud noise while on active duty.  In his May 2009 claim, the appellant stated that he performed duties as a security forces craftsman and was exposed to a variety of loud noise, from flight line security with running aircraft to small arms firing to stimulated training devices that exploded.  He reported that he was also routinely exposed to ground burst simulators as a ground combat instructor.  The appellant's DD Form 214 indicates he was a security forces craftsman for 21 years.  He also received a small arms expert marksmanship ribbon.  A June 2011 buddy statement from E.B., who served with the appellant, reflects that the appellant was subjected to countless loud noises including Ground Burst Simulators, heavy weapons fire, small arms fire, and airplane jet engines.  A July 2011 statement from D.C., who also served with the appellant, indicates that the appellant was exposed to loud noises in service as a field training supervisor.  The Board finds the statements of E.B. and D.C. to be competent and credible, as they are consistent with the appellant's statements and his service history.  Based on this history and the buddy statements, the Board finds that the appellant was likely exposed to loud noise in-service.  However, for service connection to be granted, competent and credible evidence must show that the appellant's current hearing loss disability is at least as likely as not attributed to service.  

The appellant's service treatment records fail to show any complaints or findings indicative of hearing loss.  The appellant underwent a hearing examination in March 1985 for enlistment into service.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
20
20
10

The evaluation indicates the appellant had normal hearing at the time of his entry into service.  In a March 1985 enlistment report of medical history, the appellant denied having a history of ear, nose, or throat trouble or hearing loss.

The appellant's service treatment records fail to show any complaints or findings indicative of hearing loss.  The appellant underwent another hearing examination in June 1990.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
20
15

The appellant underwent a hearing examination in March 1995.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
20
15

In a March 1995 report of medical history, the appellant denied having a history of hearing loss or ear, nose, or throat trouble.  The March 1995 examination report indicates the appellant's hearing was virtually the same as it was at his entrance examination, with a 5 decibel improvement at 500 Hertz and a decrease of 5 decibels at 1000 and 4000 Hertz.

The service treatment records are silent for any complaints of hearing loss and there are no other audiological examination reports of record.  A June 2005 service treatment record noted that the appellant reported having right ear pain and congestion for 4 days.  The appellant was prescribed Cortisporin drops for the right ear.  The appellant did not have an audiological examination at the time of his discharge from service in 2007.  

After service, the first reference to hearing loss and tinnitus is the appellant's May 2009 service connection claim.  The appellant is competent to report that he has had symptoms of hearing loss since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, at the January 2010 VA examination, he reported that he had noticed hearing loss over the last 12 months.  As he was discharged from service in 2007, his statement indicates he first noticed hearing loss 2 years after his discharge from service.  He reported that he had difficulty hearing the TV and voices were not as crisp or clean.  He specifically stated that he noticed this change over the past 12 months.  He also reported that he did not notice any hearing loss during active service.  In contrast, he stated that he noticed tinnitus at least 10 years ago.  At the July 2011 Board hearing, the appellant stated that he had experienced ringing in his ears since service, but did not state that he has had symptoms of hearing loss since service.  (July 2011 Hearing Transcript (Tr.) at p. 5)  Since the appellant has not asserted that he has had continuous symptoms of hearing loss since service, the Board must evaluate whether the evidence demonstrates a nexus between the current hearing loss and his exposure to loud noise in service.               

In the January 2010 VA examination, the VA examiner opined that the appellant's hearing loss was less likely than not related to active duty noise exposure.  The VA examiner noted that the appellant had normal hearing at enlistment and all subsequent tests in the claims file.  There was no separation audiogram found in the claims file.  The VA examiner noted that the appellant reported that he did not notice hearing loss during active duty.  The VA examiner's opinion was based on his review of the appellant's claim folder and the appellant's report of his history.  The Board finds the VA examiner's opinion to be probative as the examiner provided a rationale for the opinion and based the opinion on the evidence of record.

The appellant has expressed a belief that he has right ear hearing loss that is causally related to active service due to his exposure to loud noise in service.  Although a lay person may be competent to report the etiology of a disability, hearing loss for VA purposes, which is measured by audiological testing, is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of the disorder, the Board finds that the probative value of any such opinion is outweighed by that of the January 2010 VA examiner, who has education, training and experience in evaluating the etiology of a hearing loss disability.  The VA examiner reviewed the appellant's claims folder and opined that it was not at least as likely as not that the appellant's hearing loss was related to active duty noise exposure.

The Board has also considered whether presumptive service connection for chronic disease is warranted for hearing loss.  Hearing loss, as an organic disease of the nervous system, will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.  In order for the presumption to operate, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  The evidence of record does not establish any clinical manifestation of right ear hearing loss within the applicable time period.  The appellant did not report noticing hearing loss until 12 months prior to the January 2010 VA examination.  Inasmuch, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  

In sum, the Board finds that the evidence is sufficient to establish that the appellant was exposed to loud noise in service.  Further, according to the findings of the January 2010 VA audiological examination, the appellant has a current right ear hearing loss disability for VA purposes.  However, the Board finds the evidence does not support a finding that the appellant's right ear hearing loss was caused by his exposure to noise in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The appellant has not asserted that he had continuous symptoms of hearing loss since service.  Although he has expressed his belief that his exposure to loud noise in service caused his hearing loss, the Board finds the January 2010 VA examiner's opinion to be more probative.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for right ear hearing loss.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is denied.


REMAND

The Board finds that further development is necessary prior to Boar adjudication of the appellant's claims for service connection for left ear hearing loss and entitlement to service connection for a low back disorder.

In regard to the appellant's left ear hearing loss, the appellant's service treatment records reflect that his left ear hearing worsened during service.  As discussed above, the March 1985 enlistment examination indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
5
10
0

The June 1990 examination report indicates, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
10
15
10

The March 1995 examination report indicates pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
15
15
15

The June 1990 and March 1995 examination reports indicate the appellant's left ear hearing had worsened since his entrance into service.  From his entrance examination to the March 1995 examination, the appellant's left ear hearing decreased from 0 decibels to 10 decibels at 1000 Hertz, from 5 decibels to 15 decibels at 2000 Hertz, from 10 decibels to 15 decibels at 3000 Hertz and from 0 decibels to 15 decibels at 4000 Hertz.  This evidence is particularly significant as the appellant did not have a separation examination report.  The January 2010 VA examiner did not address the in-service evidence of decreased hearing in the left ear in the opinion.  Thus, the January 2010 VA examination is inadequate in regard to the left ear.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Consequently, the claim must be remanded for a new VA opinion.

The appellant's back was evaluated at VA examinations in January 2010.  The VA examiner found the appellant had degenerative arthritis and degenerative disc disease of the spine.  A January 2010 addendum opinion reflects that when asked whether the appellant's low back condition was at least as likely as not due to wearing police equipment during service, the VA examiner stated that he could not resolve this issue without resort to mere speculation.  The VA examiner noted there was no documented treatment or medical consultation while in-service.  The VA examiner stated that the appellant was a policeman in-service, and he did wear the required vestment.  However, the VA examiner would have to speculate that the current back condition was related to service, and not to some other process or event.  The Board finds that the VA opinion is inadequate.  Although the VA examiner provided a rationale for his inability to provide an opinion without resorting to mere speculation, the rationale is inadequate.  The VA examiner did not consider the appellant's statement that he had a back condition in service.  See August 2010 substantive appeal.  The appellant stated that he learned to live with his back problem so that he would not be discharged early due to a medical condition.  The appellant is capable to report symptoms capable of lay observation such as back pain.  Additionally, at the July 2011 hearing, the appellant described lifting and carrying heavy bags and other items during service that weighed up to 80 pounds.  (See Tr. at p. 7)  As the VA examiner did not appear to consider the appellant's statements regarding having symptoms of back pain in service at the VA examination or fully address whether the appellant's lifting of heavy objects in general during his more than twenty year of service may have caused the back disorder, the Board finds that the January 2010 VA opinion is inadequate.  Thus, the claim must be remanded for a new VA opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file and a copy of this remand to a VA clinician of appropriate expertise to determine the etiology of the appellant's left ear hearing loss.

The VA clinician should provide an opinion as to whether it is at least as likely as not (meaning likelihood of at least 50%) that the appellant's left ear hearing loss is related to service.  The VA examiner should specifically consider  the appellant's service treatment records, including the June 1990 and March 1995 examination reports which show a worsening of hearing in the left ear.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  If the clinician determines that another examination is necessary, such should be provided.

2.  Provide the claims file and a copy of this remand to a VA clinician of appropriate expertise to determine the etiology of the appellant's low back disorder.  

The VA clinician should provide an opinion as to whether it is at least as likely as not (likelihood of at least 50%) that the appellant's low back disorder is related to service, to include repetitive lifting of heavy objects, including packs weighing up to 80 pounds.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

If the clinician determines that another examination is necessary, such should be provided.

3.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for left ear hearing loss and entitlement to service connection for a low back disorder.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


